DETAILED ACTION
The instant application having Application No. 16/872397 has a total of 20 claims pending in the application.  There are 4 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 5/12/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2018/0199268).


receiving a first signaling in a first time-frequency resource (“Turning now to FIG. 2, in some embodiments, the first stage DCI (e.g., first stage DCI 402) can include resource allocation information. For example, the resource allocation information can be transmitted over the downlink control channel from the BS 102 to the mobile device 104. In the embodiments described herein, the first stage DCI 402 can be transmitted in a control channel region” – See [0040]; See also Fig. 2; The UE receives first stage DCI (first signaling) in the downlink control channel (first time-frequency resource));
receiving a second signaling in a second time-frequency resource, or transmitting a second signaling in a second time-frequency resource (“While the first stage DCI can be transmitted over the downlink control channel for the mobile device 104 as shown in FIG. 2, the second stage DCI and/or second stage UCI can be transmitted over the downlink data channel and, as such can be included in downlink data” – See [0043]; The UE receives second stage DCI (second signaling) in the downlink data channel (second time-frequency resource)); and
operating a first radio signal (“At 408, the mobile device 104 can determine if the decoding of second stage DCI and/or second stage UCI is successful. The mobile device at 410 can decode the downlink data channel (e.g., PDSCH) using the MCS /MIMO (and, in some embodiments, HARQ information) from second stage DCI and resource allocation information from first stage DCI” – See [0078]; The UE receives (operates) and decodes the downlink data on the PDSCH (first radio signal));
wherein the first signaling is a Semi-Persistent Scheduling (SPS) signaling (“the SPS can be employed for the second stage DCI and second stage UCI or only for the first stage DCI” – See [0033]; SPS is used for the first stage DCI (first signaling)), and

the first signaling comprises first configuration information, the first configuration information is applicable to the first radio signal, and the first configuration information comprises at least one of occupied frequency-domain resources, a Modulation and Coding Status (MCS) or a Hybrid Automatic Repeat Request (HARQ) process number (“The first stage DCI can be used to indicate the resource allocation for PDSCH” – See [0026]; “At 408, the mobile device 104 can determine if the decoding of second stage DCI and/or second stage UCI is successful. The mobile device at 410 can decode the downlink data channel (e.g., PDSCH) using the MCS /MIMO (and, in some embodiments, HARQ information) from second stage DCI and resource allocation information from first stage DCI” – See [0078]; The first configuration information in the first stage DCI (first signaling) includes resource allocation (occupied frequency-domain resources) for the downlink data in the PDSCH (first radio signal));
the operating is receiving, or, the operating is transmitting (“At 408, the mobile device 104 can determine if the decoding of second stage DCI and/or second stage UCI is successful. The mobile device at 410 can decode the downlink data channel (e.g., PDSCH) using the MCS /MIMO (and, in some embodiments, HARQ information) from second stage DCI and resource allocation information from first stage DCI” – See [0078]; The UE receives (operates) and decodes the downlink data on the PDSCH (first radio signal) using the information in the first and second stage DCIs);
the second signaling is used for determining a first multiantenna related parameter, and the first multiantenna related parameter is applicable to the first radio signal (“the second stage DCI/UCI can be used to indicate the MCS, MIMO layers information and/or HARQ for PDSCH” – See [0026]; The second 

Regarding Claim 2, Wang teaches the method of Claim 1.  Wang further teaches operating a second radio signal; wherein time-domain resources occupied by the second radio signal are located before time-domain resources occupied by the second time-frequency resource, the first configuration information is applicable to the second radio signal, and the second radio signal is unrelated to the first multiantenna related parameter (“at some time before TTI 3, the BS device 102 and/or network will receive information (e.g., NACK packet) indicating the data packet in TTI 1 was not successfully decoded and the BS device 102 will not need to retransmit the first stage DCI for transmitting the data packet but will re-transmit the second stage information associated with the data packet received in TTI 1 that could not be decoded” – See [0062]; See Fig. 3; The UE operates/transmits a NACK packet (second radio signal) before TTI 3, and a second stage DCI/second signaling is received in TTI 3 (second time-frequency resource).  Thus, the second radio signal is operated in time domain resources before the second time domain resource.  The first stage DCI (first configuration information) applies to the NACK since the NACK was sent in response to failing to decode data scheduled by the first stage DCI.  Furthermore, the NACK (second radio signal) is unrelated to the first multiantenna parameter since the first multiantenna parameter relates to downlink data).

Regarding Claim 3, Wang teaches the method of Claim 1.  Wang further teaches: operating a third radio signal; wherein the UE receives the second signaling, the second signaling comprises second configuration information, and the second configuration information comprises at least one of occupied frequency domain resources, an MCS or a HARQ process number; and the second configuration information is applicable to the third radio signal (“Although the decoding of the first stage DCI and the second stage information was successful, shown in TTI 1 (at 304) is a case in which there is a failure by the mobile device 104 to successfully decode one or more data packets” – See [0059]; “In some embodiments, after a determination that there was no second stage DCI and/or second stage UCI received, in the next time slot, as shown at arrow 308, the mobile device receiver can attempt to decode the whole PDSCH or PUSCH (including all the resource allocated) assuming that a new transmission of second stage DCI and/or second stage UCI has been received and using the MCS and MIMO information from the previous (e.g., last) successfully received second stage DCI” – See [0065]; The UE receives another downlink data transmission (third radio signal), wherein the second signaling included in the second stage DCI comprises MCS information that applies to the another downlink data transmission)

Regarding Claim 4, Wang teaches the method of Claim 1.  Wang further teaches receiving first information; wherein the first information is used for determining a target time unit set, and the target time unit set comprises T time units, the T being a positive integer greater than 1; the UE operates the first radio signal in a first time unit, and the first time unit belongs to the target time unit set (“the resource allocation information can include information indicating allocation in the frequency domain (e.g., which physical resource blocks (PRBs) are assigned to the mobile device 104) and/or indicating allocation in the time domain (e.g., how many slots or mini-slots are assigned to the mobile device 104)” – See [0054]; The resource allocation information (first information) in the first stage DCI is used to determine a number of slots assigned to the UE (a target time unit set, and the target time unit set comprises T time units, the T being a positive integer greater than 1).  Where the UE operates/receives the first radio signal using the allocated resources including the target time unit set).

Regarding Claim 5, Wang teaches the method of Claim 1.  Wang further teaches that the first signaling is downlink control information for downlink grant, and the operating is receiving; or, the first “The first stage DCI can be used to indicate the resource allocation for PDSCH and/or PUSCH while the second stage DCI/UCI can be used to indicate the MCS, MIMO layers information and/or HARQ for PDSCH and/or PUSCH. As used herein, the term " second stage DCI" can mean the second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device and the term "second stage UCI" can mean the second stage UCI transmitted on the downlink data channel and providing information to facilitate transmission on the uplink channel (e.g., PUSCH) for the mobile device” – See [0026]; In the case that the operating is receiving downlink data on the PDSCH, the first signaling includes DCI that allocates/grants resources for receiving the data on the PDSCH.  In the case that the operating is transmitting uplink data on the PUSCH, the first signaling includes DCI that allocates/grants resources for transmitting data on the PUSCH).

Claims 6, 11 and 16 are rejected based on reasoning similar to Claim 1.
Claims 7, 12 and 17 are rejected based on reasoning similar to Claim 2.
Claims 8, 13 and 18 are rejected based on reasoning similar to Claim 3.
Claims 9, 14 and 19 are rejected based on reasoning similar to Claim 4.
Claims 10, 15 and 20 are rejected based on reasoning similar to Claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478